Citation Nr: 0532082	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-19 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a post-operative back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for residuals of a back injury.

In March 2003, the Board remanded the appeal to the RO for a 
hearing, as requested by the veteran.

In June 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.

In December 2003, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.


FINDING OF FACT

The veteran suffered an injury to his lower back in 1973 
while performing active service, and his current back 
disability is etiologically related to that injury.


CONCLUSION OF LAW

A low back disability was incurred in service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  To 
the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.  

Entitlement to service connection for a low back disability

The veteran contends that he injured his back while playing 
basketball during active service and has had continuing 
problems with his back ever since.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Service medical records reflect that the veteran was seen in 
June 1973 and October 1973 for injuries to his legs and back.  
A 1976 discharge physical does not reflect any problems with 
his back.

The veteran testified that he was employed as truck driver 
for the federal government from the time he left active 
service.  He said he did not have to do any loading or 
unloading, but that his back sometimes hurt him after a long 
haul.  He self medicated with heat and ice.  He said he did 
not report it because he was afraid he would lose his job. 

In April 1999, while stepping down from his truck, he felt a 
sharp pain down the back of his left leg.  It was a pain he 
had felt before, but it had never been as intense, and unlike 
previous incidents, he could not get relief from the pain.

In May 1999 he had a partial hemilaminectomy.  Following more 
than a year of light-duty / non-pay status, the veteran was 
terminated from his position because of his inability to 
perform the functions of a motor vehicle operator.

In a May 2002 letter, Dr. Issac A. Artis, Jr., stated that 
the veteran was disabled because of persistent low back pain, 
weakness, numbness, and tingling of the left lower extremity.  
He noted the veteran's history of in-service injury and 
opined that the veteran's back disability was "in part due 
to injuries suffered while in the military."

In June 2002, QTC performed a medical examination on behalf 
of VA.  The examining physician noted Dr. Artis' letter but 
said that he had no documentation that the veteran injured 
his back during service and did not know where Dr. Artis had 
gotten that information.  Because he did not have any 
information regarding an in-service injury, he opined that 
the veteran's back disability was not related to any back 
complaints during active duty.

In a June 2003 remand, the Board noted the service medical 
entries of record documenting the veteran's complaints of, 
and treatment for, back and leg problems, and ordered a new 
medical examination to determine the etiology of the 
veteran's back disability, to include a review of the claim 
file, including service medical records.  

The veteran received a VA medical examination in November 
2004.  The examining physician noted the veteran's history, 
diagnosed lumbar degenerative disc disease and facet 
arthropathy with mild canal stenosis at L5-S1, and opined 
that, "since the patient's problems started and never 
resolved with his injury in 1973...it is at least as likely as 
not that his current disability is a result of this injury."

In July 2005, the AMC sent the claims file to the November 
2004 VA examining physician for review because it "appears 
that your opinion...was made based on history from the veteran 
without review of the claims file."

In a July 2005 letter, another doctor at the same VA facility 
wrote the AMC, opining that "in review of the records he has 
requested my opinion that just like his current disability it 
is not related to the injury in 1973 the subsequent 
injuries." [sic]

While the veteran, as a layman, does not have the requisite 
medical training or expertise to provide a medical opinion as 
to the etiology of his current back disability, he is 
competent to provide evidence of what he perceived.  He has 
repeatedly stated that he hurt his back during active 
service, and it has hurt him ever since.  The fact that he 
hurt his back during service is documented in service medical 
records.  The veteran testified before the undersigned that 
he hurt his back during service and his back has hurt him 
ever since.  The Board found his testimony to be credible.  
Moreover, a friend testified that she has known the veteran 
since the 80's and he has had trouble with his back the 
entire time she has known him.  The Board found her testimony 
to be credible.

The Board assigns no probative value to the opinion of the 
QTC examiner regarding the etiology of the veteran's back 
disability as the examiner stated he was unaware of any 
evidence of record regarding the in-service injury to the 
veteran's back.

While the Board has considered the July 2005 opinion of the 
VA doctor who reviewed the claim file, his statement is 
confusing at best and incomprehensible at worst.  It appears 
that what the doctor meant was that, because the separation 
examination "was felt to be normal," the veteran's current 
disability is not related to his in-service injury.

On the other hand, the opinions of a private physician who is 
currently treating the veteran, and the VA physician who 
examined the veteran in November 2004, are clear and 
unequivocal: the veteran's current back disability is related 
to an injury incurred during active service.

The preponderance of the evidence supports service connection 
for a low back disability.


ORDER

Service connection for a post-operative back disability is 
granted.







____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


